DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/25/2022.
           Claims 1, 4, 6-20 are currently pending.
           Claims 1, 4, 6, 8, 11-16 have been amended.
           Claims 2-3 and 5 have been cancelled.
            Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1, 4, 6-20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…the first circuit is connected to a first transistor to be tested: the first transistor has a gate configured to receive a first pulse signal; and the portion of the first voltage is transferred from the first capacitor to the second capacitor during a period of the first pulse signal; the second circuit is connected to a second transistor to be tested; the second transistor has a gate configured to receive a second pulse signal; and the portion of the second voltage is transferred from the second capacitor to the first capacitor during a period of the second pulse signal; further comprising: a first inductor having a first terminal connected to an input of the testing circuit and a second terminal connected to a drain of the first transistor, and a first diode having an anode connected to the second terminal of the first inductor and a cathode connected to a first terminal of the second capacitor, wherein the second capacitor has a second terminal connected to ground, wherein the first capacitor has a first terminal connected to the input of the testing circuit and a second terminal connected to ground, and wherein the first transistor has a source connected to ground.” in combination with all other elements as claimed in claim 1. 
        As to claim(s) 1, 4, 6-20, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Baek (U.S Pub. 20200144909) discloses a switching regulator configured to generate an output voltage from an input voltage, includes an inductor, an output capacitor configured to generate the output voltage based on a current passing through the inductor, a flying capacitor, and a plurality of switches. The plurality of switches are configured to operate in at least one of a buck-boost mode or a boost mode to, charge the flying capacitor to the input voltage in a first phase, and provide a boosted voltage from the flying capacitor to the inductor in a second phase, the boosted voltage being generated by charge pumping from the input voltage. (see specification for more details).              Hung (U.S Pub. 20190267886) discloses a power supply device includes a voltage converting circuit and a mode switching circuit. The voltage converting circuit is configured to receive a first voltage and convert the first voltage to a second voltage. The mode switching circuit is configured to provide an output voltage and an output current to a load according to the second voltage. The mode switching circuit includes a switch configured to maintain on or off on the condition that the power supply device is operated under a constant voltage output mode such that the value of the output voltage corresponds to the second voltage, and the switch is configured to switch between on and off on the condition that the power supply device is operated under a constant current output mode such that the output current of the mode switching circuit is a constant value (see specification for more details).
           Huang (U.S Pub. 20190199226) discloses a voltage converting device includes: a first power supply, having a first positive terminal and a first negative terminal; a first bridge circuit, coupled to the first positive terminal; a second bridge circuit, coupled between the first bridge circuit and the first negative terminal; a second power supply, having a second positive terminal and a second negative terminal; a third bridge circuit, coupled to the second positive terminal; a fourth bridge circuit, coupled between the third bridge circuit and the second negative terminal; and an inductive circuit, coupled between the first bridge circuit and the second bridge circuit. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/6/2022